Citation Nr: 0531909	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include radiculitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel



INTRODUCTION

The veteran had active service from December 1950 until 
November 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from March 2002 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Philadelphia, Pennsylvania.

These matters were previously before the Board in June 2004.  
At that time, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

1.  In an unappealed November 1994 rating decision, the 
veteran's request to reopen a claim of entitlement to service 
connection for a back disability was denied.

2.  The evidence added to the record since November 1994, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim.

3.  In an unappealed December 1996 rating decision, the 
veteran's claim of entitlement to service connection for COPD 
was denied.

4.  The evidence added to the record since December 1996, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim.




CONCLUSIONS OF LAW

1.  The November 1994 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a back disability is final.  38 U.S.C.A. 
§§ 7103(a) and 7105 (West 2002 & Supp. 2005).

2.  The evidence received subsequent to the November 1994 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2005).

3.  The December 1996 rating decision which denied the 
veteran's claim of entitlement to service connection for COPD 
is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 2002 & Supp. 
2005).

4.  The evidence received subsequent to the December 1996 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
COPD have not been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of June 2004, October 2004 and March 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the August 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Also of record are numerous statements from the 
veteran and his wife, including the veteran's testimony 
provided at a June 1983 hearing before the RO.  Moreover, an 
August 1985 lay statement from a former employer is 
associated with the claims file. 

Further regarding the duty to assist, the veteran identified 
L. J. D., M.D., of Philadelphia and Dr. S. of Wissahickon 
Orthopedic Specialists as treatment providers as to the 
disabilities at issue.  The claims file indicates that 
letters were sent to those physicians at the addresses 
furnished by the veteran.  As indicated in the August 2005 
supplemental statement of the case, such letters were 
returned as undeliverable.  In light of this, the Board finds 
that adequate efforts were undertaken by the RO in developing 
the veteran's claim.  It is not felt that additional efforts 
are required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

It is further observed that the veteran's complete service 
medical records are not associated with the claims file.  
Indeed, the veteran's outstanding records are presumed to 
have been destroyed in a fire at the National Personnel 
Records Center.  A VA Form 60-3101-3 dated in April 1982 
indicates that the veteran's missing clinical records could 
not be reconstructed.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claims subsequent to that date, the new 
version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2005).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005)(eliminates the concept of a well-
grounded claim).

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

I.  New and material evidence- back disability

Procedural background

The RO first considered and denied the veteran's claim of 
entitlement to service connection for a back disability in 
January 1983.  The veteran initiated an appeal and the matter 
came before the Board in January 1984.  At that time, service 
connection was denied.  Moreover, in a December 1984 
reconsideration, the Board affirmed the January 1984 
determination.  

In 1985, the veteran sought to reopen his claim of 
entitlement to service connection for a back disability.  In 
a September 1985 rating action, the RO denied the request, 
finding that new and material evidence had not been received.  
The veteran appealed and the matter came before the Board in 
November 1986.  At that time, the Board affirmed the denial 
of the veteran's request to reopen his claim.  

Next, the veteran again sought to reopen his back claim in 
1994.  The request was denied in a November 1994 rating 
decision.  The veteran did not appeal that determination and 
it became final.  See 38 U.S.C.A. § 7105.  

Most recently, in March 2003, the RO denied a request to 
reopen a claim of entitlement to service connection for a 
back disability.  That denial is the subject of the present 
appeal.  

Discussion 

As set forth above, the RO's November 1994 rating decision is 
the last final determination of record with respect to the 
veteran's back claim.  The evidence associated with the 
claims file at the time of that decision included VA reports 
of treatment and examination dated from 1981 to 1985.  
Moreover, copies of prescription receipts and medical bills 
were affiliated with the claims folder at that time.  
Furthermore, transcripts of a June 1983 personal hearing 
before the RO were of record.  Other written statements, from 
the veteran, his wife and a former employer were part of the 
claims file as well.  Additionally, the record contained the 
following private treatment records:  

?	letters dated in February 1979, June 1979, January 1982, 
June 1982, and December 1982 from A. M., M.D.;

?	a November 1982 letter written by Dr. M. H.;

?	letters dated in November 1982 and July 1985 from J. J. 
G., M.D.;

?	an undated letter written by J. A. F., M.D.;

?	a December 1982 letter written by J. J. T., M.D.;

?	treatment reports dated in 1952 and 1953 from Dr. F. M.;

?	a July 1990 letter written by L. M. E., D.O.;

?	letters dated in July 1983 and August 1983 from J. B. 
F., D.O.; 

?	an October 1994 letter written by J. J. O., Jr., D. P. 
M.; 

?	letters dated in June 1983, September 1983 and October 
1994 from H. E. D., M.D.; and

?	a letter dated in September 1994 from G. S. L.M.D.

Upon considering the evidence as detailed above, the RO 
identified the letters from Dr. J. J. O., Dr. H. E. D. and 
Dr. G. S. L. as having been added to the record since the 
previous Board denial in 1986.  Such evidence indicated that 
the veteran had been followed for back pain since the early 
1970s.  It was concluded that those submissions were not new 
and material because, although demonstrating longstanding 
back problems, they failed to demonstrate complaints of, or 
treatment for, a back disability in service or shortly 
following discharge.  

The pertinent evidence added to the claims folder following 
the RO's last final denial in November 1994 includes the 
following:

?	letters dated in January 1996, November 2001, March 
2004, February 2005 and April 2005 from Dr. G. S. L.;

?	letters dated in November 1995, January 1999 from Dr. H. 
E. D.;

?	treatment records dated from 2000 to 2005 from 
Roxborough Memorial Hospital;

?	unidentified private treatment reports dated from 1972 
to 1977; and

?	private treatment records dated from 2000 to 2004 from 
Wissahickon Orthopedic Specialists.

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
while many duplicate treatment reports were submitted by the 
veteran over the course of his appeal, the items listed above 
were not previously submitted to agency decisionmakers.  
However, such records are essentially cumulative and 
redundant of the evidence available back in 1994.  
Specifically, the newly submitted evidence merely reflects 
treatment for back problems dating from the 1970s, as was 
already established in 1994.  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the November 
1994 RO decision, when considered with the record as a whole, 
do not support the veteran's contention that his back 
disability was incurred in or aggravated by service.  Again, 
material evidence is that which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  In the present 
case, the newly submitted evidence fails to demonstrate in-
service treatment for back pain and further fails to address 
whether the veteran's current lumbar symptomatology is 
causally related to his active service.  As such, it is not 
"material" as contemplated under 38 C.F.R. § 3.156(a).  

The Board has also considered whether the veteran's 
contentions themselves serve as new and material evidence 
sufficient to reopen his claim.  In this regard, the Board 
calls attention to a September 2004 statement in which the 
veteran reported that he received treatment from Dr. J. J. T. 
for his back problems shortly following service.  However, 
this fact was already established in a December 1982 letter 
from that physician, which was of record at the time of the 
RO's last final denial.  Indeed, there is no dispute that the 
veteran has received longstanding care for back pain.  
However, what was lacking at the time of the last final prior 
denial, and what remains lacking at present, is a competent 
medical opinion causally relating the veteran's current back 
disability to active service.  

The Board has considered the circumstances of this case, 
including the fact that most records relating to the 
veteran's service in the United States Army were presumed to 
have been destroyed in a fire.  Given the absence of such 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
However, where there exists a final unappealed RO 
determination, the veteran must fulfill his obligation of 
furnishing new and material evidence to reopen the claim 
before the Board may apply the heightened duty of O'Hare in a 
merits analysis of the claim. 

To achieve service connection here, the evidence must show 
that it is at least as likely as not that the veteran's back 
disability was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2005).  In conclusion, 
the claims file does not contain new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  New and material- COPD

Procedural background

The RO first considered and denied the veteran's claim of 
entitlement to service connection for COPD in December 1996.  
The veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

In March 2002, the veteran sought to reopen his claim of 
entitlement to service connection for COPD.  In a rating 
decision later that month, the RO denied the request, finding 
that new and material evidence had not been received.  The 
veteran appealed and the matter came before the Board in June 
2004.  At that time, a remand was ordered to accomplish 
additional development.  

Discussion 

As set forth above, the RO's December 1996 rating decision is 
the last final determination of record with respect to the 
veteran's COPD claim.  The evidence associated with the 
claims file at the time of that decision included service 
medical records and VA reports of treatment and examination 
dated from 1981 to 1985.  Moreover, copies of prescription 
receipts and medical bills were affiliated with the claims 
folder at that time.  Furthermore, transcripts of a June 1983 
personal hearing before the RO were of record.  Other written 
statements, from the veteran, his wife and a former employer 
were part of the claims file as well.  Additionally, the 
record contained the following private treatment records:  

?	letters dated in February 1979, June 1979, January 1982, 
June 1982, and December 1982 from A. M., M.D.;

?	a November 1982 letter written by Dr. M. H.;

?	letters dated in November 1982 and July 1985 from J. J. 
G., M.D.;

?	an undated letter written by J. A. F., M.D.;

?	a December 1982 letter written by J. J. T., M.D.;

?	treatment reports dated in 1952 and 1953 from Dr. F. M.;

?	a July 1990 letter written by L. M. E., D.O.;

?	letters dated in July 1983 and August 1983 from J. B. 
F., D.O.; 

?	an October 1994 letter written by J. J. O., Jr., D. P. 
M.; 

?	letters dated in June 1983, September 1983, October 1994 
and November 1995 from H. E. D., M.D.; and

?	letters dated in September 1994 and January 1996 from G. 
S. L., M.D.

Upon considering the evidence as detailed above, the RO 
denied the veteran's claim of entitlement to service 
connection.  It was noted that the evidence of record failed 
to demonstrate any in-service complaints or treatment for a 
respiratory disability and that none were shown during the 
applicable presumptive period.  Additionally, while current 
treatment was shown, there was no competent finding that such 
current disability was incurred or aggravated during active 
duty.  

The pertinent evidence added to the claims folder following 
the RO's last final denial in December 1996 includes the 
following:


?	letters dated in November 2001, March 2004, February 
2005 and April 2005 from Dr. G. S. L.;

?	letters dated in January 1999 from Dr. H. E. D.;

?	treatment records dated from 2000 to 2005 from 
Roxborough Memorial Hospital;

?	unidentified private treatment reports dated from 1972 
to 1977; and

?	private treatment records dated from 2000 to 2004 from 
Wissahickon Orthopedic Specialists.

While the above evidence was not previously submitted to 
agency decisionmakers, it is not "new" within the meaning 
of 38 C.F.R. § 3.156(a).  Indeed, such evidence merely 
reveals current treatment and diagnoses of COPD, which was 
already established by the evidence affiliated with the 
claims file in December 1996.  As such, the newly submitted 
records are essentially cumulative and redundant of the 
evidence available back in 1996.  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the December 
1996 RO decision, when considered with the record as a whole, 
do not support the veteran's contention that his COPD 
disability was incurred in or aggravated by service.  Again, 
material evidence is that which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  In the present 
case, the newly submitted evidence fails to demonstrate in-
service treatment for COPD and further fails to address 
whether the veteran's current respiratory symptomatology is 
causally related to his active service.  As such, it is not 
"material" as contemplated under 38 C.F.R. § 3.156(a).  

To achieve service connection here, the evidence must show 
that it is at least as likely as not that the veteran's COPD 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110 (West 2002 & Supp. 2005).  In conclusion, the claims 
file does not contain new and material evidence sufficient to 
reopen a claim of entitlement to service connection for COPD.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence not having been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for a back disability is denied.

New and material evidence not having been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for COPD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


